On August 11, 1994, Jane Doe filed a complaint in the Juvenile Division of the Court of Common Pleas of Franklin County, Ohio. Doe does not reside in Franklin County herself. She is only a matter of days from her eighteenth birthday, but seeks to terminate her pregnancy without parental notification before her eighteenth birthday because she will enter the second trimester of her pregnancy before her birthday.
On the same day as the complaint was filed, a hearing was conducted before a judge of the juvenile division. The judge who conducted the hearing noted:
"I can't find that your conduct with regard to this pregnancy has indicated sufficient maturity to believe that your are mature enough to have an abortion without parental notification. * * *"
As of the date of the filing, Doe was in her fifteenth week of pregnancy. Doe graphically described a horrible home life which more than justified her desire to conceal her pregnancy from her parents. The trial judge did not consider the applicability of R.C. 2151.85(A)(4)(b), but ordered the complaint dismissed because of a finding that the criteria in R.C. 2151.85(A)(4)(a) had not been met. In failing to consider the history of physical abuse and threats of further physical abuse, the trial court erred. *Page 437 
Upon review of the transcript of the testimony presented to the trial court, we find that the criteria set forth in R.C.2151.85(A)(4)(b) have been met and that therefore Jane Doe is entitled to terminate her the pregnancy without parental notification.
The judgment of the trial court is therefore reversed. The case is remanded with instructions to grant the relief being sought.
Judgment reversedand cause remandedwith instructions.
STRAUSBAUGH, J., concurs.
CLOSE, J., dissents.
DEAN STRAUSBAUGH, J., retired, of the Tenth Appellate District, was assigned to active duty under authority of Section6(C), Article IV, Ohio Constitution.